PRECEDENTIAL

    UNITED STATES COURT OF APPEALS
         FOR THE THIRD CIRCUIT
             _______________

                  No. 12-2148
                _______________

              ANTHONY ARAUJO,

                             Appellant

                        v.

NEW JERSEY TRANSIT RAIL OPERATIONS, INC.

               ________________

  On Appeal from the United States District Court
          for the District of New Jersey
         (D.C. Civil No. 2-10-cv-03985)
     District Judge: Hon. Stanley R. Chesler
                _______________

            Argued December 14, 2012

 BEFORE: GREENAWAY, JR., GREENBERG and
          COWEN, Circuit Judges

            (Filed: February 19, 2013)
Charles C. Goetsch, Esq. (Argued)
Cahill, Goetsch & Perry
43 Trumbull Street
New Haven, CT 06510

      Counsel for Appellant

Adam K. Phelps, Esq. (Argued)
Office of Attorney General of New Jersey
Department of Law & Public Safety
One Penn Plaza East, 4th Floor
Newark, NJ 07105

      Counsel for Appellee

                     _______________

                        OPINION
                     _______________

COWEN, Circuit Judge.

       Anthony Araujo filed a complaint in the United States
District Court for the District of New Jersey alleging that he
was disciplined by New Jersey Transit Rail Operations, Inc.
(“NJT”) in retaliation for his participation in an activity
protected by the Federal Rail Safety Act, 49 U.S.C. § 20109
(“FRSA”). Specifically, Araujo reported an emotional injury
after he witnessed a fatal accident on February 25, 2008. The
District Court (Judge Stanley R. Chesler) found that the
discipline was not retaliatory and granted NJT’s motion for


                              2
summary judgment. See Araujo v. New Jersey Transit Rail
Operations, Inc., No. 10-CV-3985, 2012 WL 1044619
(D.N.J. Mar. 28, 2012). We will reverse the order of the
District Court and remand.

                              I.

       As this appeal arises from the grant of NJT’s motion
for summary judgment, we recount the facts contained in the
record in the light most favorable to Araujo, the non-moving
party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249
(1986).

        NJT employs outside contractors to conduct repairs
and maintenance work on bridges that pass over railroad
tracks that are electrified by NJT. They are primarily
protected from overhead high voltage catenary wires by two
NJT linemen, and are protected from the movement of other
trains on the tracks by a conductor-flagman. Prior to the
February 25, 2008 accident, it was the practice of linemen not
to talk to the NJT conductor-flagman about catenary outages.
Rather, linemen would brief the supervisor of the contractor
crew about the extent of the electrical catenary outages. The
supervisor of the contractor crew would then inform the
conductor-flagman that the catenary lines were de-energized.
On the date of the accident, Beaver Construction Company
(“Beaver Construction”), performed work rehabilitating
bridges over an electrified NJT track. The specific area of
work was on Track 2, in Newark, New Jersey. NJT
employed two linemen—Christopher Picton and Jeff
Meisner—to de-energize the catenary and provide primary


                              3
protection to the contractors. Araujo was the conductor-
flagman.      His primary responsibility was to protect
contractors from oncoming trains.

       The linemen told the Beaver Construction
superintendent, Nicholas Gilman, that the Beaver
Construction crew was supposed to work around Track 2,
near Third Street. The linemen did not brief Araujo regarding
the limits of the catenary outage, and Araujo concedes that he
was not aware of the extent of the catenary outage. Rather,
based on his experience as a conductor-flagman, Araujo
assumed that the catenary was de-energized to the same
extent as the track was put out of service for the repairs. He
had received a Bulletin Order—a document used by NJT to
describe track outage information—which stated that the
track was out of service for electrical trains between Broad
Street and Roseville Avenue, an area which included Seventh
Street, where the accident occurred. Araujo, however, was
mistaken in his assumption that the scope of the catenary de-
energization was the same as the track outage. The catenary
de-energization was not controlled by the Bulletin Order, but
was controlled by another form—the E.T. 102 form—and did
not extend that far.

       The Beaver Construction crew, accompanied by
Araujo, commenced its work at the Third Street area of Track
2. After the crew completed its work, Araujo believed that
the construction crew was going to get off of the tracks at the
Bathgate Avenue exit ramp, which is past Seventh Street.
The two linemen, Picton and Meisner, did not remain with the
construction crew, but rather moved to meet the Beaver


                              4
Construction crew at Bathgate Avenue. Rather than exiting,
the Beaver Construction crew foreman, Francis McNeil,
asked superintendent Gilman for permission for the crew to
stop at Seventh Street to perform minor repairs.

       According to Araujo, who heard the conversation
between McNeil and Gilman, Gilman told McNeil that he
“had the catenary,” meaning that he had signed off on the
catenary outage with the linemen. Araujo understood this to
mean that the catenary was de-energized at Seventh Street.
According to Araujo, linemen in practice communicated
catenary outages to a conductor-flagman by relaying the
information through a construction crew foreman. Thus, at
this time, the construction crew, the foreman, and Araujo
were not aware that the catenary outage did not extend to
Seventh Street. Araujo was the only NJT employee that was
with the construction crew. The construction crew proceeded
with repairs, and a construction crew member came in contact
with the catenary. He was electrocuted, dying from his
injuries, which Araujo witnessed.

       Following the accident, NJT Superintendent Joseph
Meade, who was Araujo’s manager, questioned Araujo at the
site. He also interviewed others, who confirmed that Araujo
had not been briefed about the catenary outage.

      The accident was a Federal Rail Administration
(“FRA”) reportable incident, and both FRA and NJT rules
and regulations required NJT to conduct drug tests on any
employee that it had “reasonable cause” to believe had
committed rule violations that contributed in any way to the


                             5
incident. On the evening of the incident, NJT administered
drug tests to two lineman—Picton and Meisner—who were
responsible for protecting the contractors from catenary
wires, but did not order a drug test for Araujo.

       The following day, Araujo gave a taped statement
about the incident to NJT. There was no significant new
information in that statement. Araujo also went to NJT’s
Employee Assistance Program (“EAP”) to report symptoms
that he was experiencing as a result of witnessing the
accident. A NJT counselor confirmed that he was medically
unable to work due to a work-related injury, and informed
Meade that Araujo could not work. A work-related medical
condition that causes an employee to miss work had to be
reported to the FRA.

       Under the applicable labor relations agreement, NJT
had ten days from the date of the incident to give employees
notice of a hearing and investigation (“H&I”) into rule
violations arising out of the incident. On March 5, 2008,
Meade drafted disciplinary charges against Araujo, asserting
a violation of TRO-3 rules. The TRO-3 rules require
conductors to prohibit people under their protection from
going near the catenary unless the conductor knows for
certain that the catenary is de-energized.    Meade admitted
during his deposition that, as of the evening of February 25,
2008, he was in possession of all of the information on which
he based the TRO-3 rule violation charges against Araujo.
He testified, in part:

      Q: So what was your basis for deciding to bring


                             6
the charges? What information, what facts did
you rely on?

A: The fact that the individual came in contact
with the catenary wire showed that there was
some question on whether [Araujo] followed
the rules as outlined in TRO-3, 13, 14, 15 and
101.

Q: You certainly knew that fact as of the
afternoon of February 25th, 2008, correct?

A: We knew that the incident happened. We
weren’t fully advised in-depth of it, which is
why we set up a hearing and investigation to
bring all the facts together.

Q: Well, my question to you is—

A: This is not a guilty—this is trying to get all
the people involved together and ascertain the
facts to see if indeed he did comply with those
rules.

Q: Well, why did you suspect or believe that he
didn’t comply with the rules? What basis did
you have to even believe that?

A: Because an individual was injured under his
protection by coming in contact with the
catenary.


                       7
      Q: A fact that you knew on February 25, 2008,
      correct?

      A: Yes, sir.

(A-789.) However, Meade also testified that “the fact that we
charged Mr. Araujo had nothing to do with the fact that we
didn’t” drug test him, and stated that the decision to charge
Araujo was made after the initial interview on February 25,
2008, and required him to read the statements given by
Picton, Meisner, and other witnesses. Additionally, the
record reflects that Araujo was the only conductor-flagman
that was ever charged with a violation of TRO-3 rules during
the five years prior to February 25, 2008. (A-672.)

       On May 22, 2008, NJT ceased paying Araujo’s wages
on the grounds that Araujo’s injury was a recoverable injury
under the Federal Employers Liability Act (“FELA”). On
October 2, 2008, Araujo was cleared to return to work from
his injury, but he was suspended without pay while the
charges were pending.      A hearing was held and the
adjudicating officer found that Araujo violated the TRO-3
rules. As a result, Araujo was assessed a time-served
suspension without pay.

       Araujo thereafter filed a complaint with the
Occupational Safety & Health Administration (“OSHA”)
Office of Whistleblower Protection, as required by the FRSA.
OSHA issued findings in favor of Araujo, and ordered NJT to



                             8
pay $569,587 in damages, to which NJT objected.1 Pursuant
to the FRSA, Araujo filed this suit in the United States
District Court for the District of New Jersey. 2 Following
discovery, NJT filed a motion for summary judgment, which
the District Court granted. This appeal followed.

                          II.
      The District Court had jurisdiction pursuant to 49
U.S.C. § 20109(d)(3) and 28 U.S.C. § 1331. We have

       1
         The award included damages for lost EAP benefits
($23,350); lost wages ($40,271); pain and suffering ($5,000);
damage to Araujo’s FICO credit score ($50,000); the loss of
Araujo’s car, which was repossessed when he could no longer
make payments ($12,297.08); the loss of Araujo’s home,
which was foreclosed when he could no longer make
payments ($345,754.37); punitive damages ($75,000); and
attorneys’ fees ($17,915). (A-35.11.)
       2
          The FRSA gives authority to investigate and
adjudicate whistleblower complaints to the Secretary of
Labor. See 49 U.S.C. § 20109(d). The Secretary of Labor
has delegated her authority under this provision to the
Assistant Secretary for OSHA. See 29 C.F.R. § 1982.104.
While plaintiffs are required to first lodge a complaint with
OSHA, the FRSA permits a plaintiff to bring an action in
federal district court “if the Secretary of Labor has not issued
a final decision within 210 days after the filing of the
complaint and if the delay is not due to the bad faith of the
employee.” 49 U.S.C. § 20109(d)(3). Here, the parties agree
that the statutory prerequisite was met for Araujo to file his
complaint in District Court.

                               9
jurisdiction over this appeal pursuant to 28 U.S.C. § 1291.
We exercise plenary review over a district court’s grant of
summary judgment. See Mabey Bridge & Shore, Inc. v.
Schoch, 666 F.3d 862, 867 (3d Cir. 2012). This court can
affirm a grant of summary judgment only if “there is no
genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of law.” Fed. R. Civ. P.
56(a). In making its determination, “the court should view
the facts in the light most favorable to the nonmoving party
and draw all inferences in that party’s favor.” Marzano v.
Computer Sci. Corp. Inc., 91 F.3d 497, 501 (3d Cir. 1996).

                             III.

                              A.

        The purpose of the Federal Rail Safety Act (“FRSA”)
is “to promote safety in every area of railroad operations.” 49
U.S.C. § 20101. The FRSA was substantially amended in
2007 to include anti-retaliation measures. Prior to the
passage of the FRSA, whistleblower retaliation complaints by
railroad carrier employees were subject to mandatory dispute
resolution pursuant to the Railway Labor Act, 45 U.S.C. §
151 et seq. See generally 75 Fed. Reg. 53,523 (Aug. 31,
2010). Congress passed the FRSA amendment in 2007,
expanding the scope of the anti-retaliation protections and
providing enforcement authority with the Department of




                              10
Labor.3 Under the newly amended FRSA, a railroad carrier
“may not discharge, demote, suspend, reprimand, or in any
other way discriminate against an employee if such
discrimination is due, in whole or in part” to the employee’s
engagement in one of numerous protected activities. 49
U.S.C. § 20109(a). The protected activities are enumerated in
the statute, and include notifying the railroad carrier of a
work-related personal injury or a work-related illness. Id. §
20109(a)(4).

                              B.

        The FRSA incorporates by reference the rules and
procedures applicable to Wendell H. Ford Aviation
Investment and Reform Act for the 21st Century (“AIR-21”)
whistleblower cases. Id. § 20109(d)(2)(A). AIR-21 sets forth
a two-part burden-shifting test. See id. § 42121(b)(2)(B)(i)-
(ii). Since the FRSA was amended to incorporate the AIR-21
burden-shifting test in 2007, no federal court of appeals has

      3
         The legislative history of the bill reflects that the
changes were intended to “enhance the oversight measures
that improve transparency and accountability of the railroad
carriers” and that “[t]he intent of this provision is to ensure
that employees can report their concerns without the fear of
possible retaliation or discrimination from employers.” H.R.
Rep. No. 110-259 at 348 (2007) (Conf. Rep.). For discussion
of the changes, see Santiago v. Metro-North Commuter R.R.
Co., ARB No. 10-147, slip op. at 12-14; Norfolk S. Ry. Co. v.
Solis, No. 12-0306, 2013 WL 39226, at *3-4 (D.D.C. Jan. 3,
2013).

                              11
considered its application.

       Under AIR-21, an employee must show, by a
preponderance of the evidence, that “(1) she engaged in
protected activity; (2) the employer knew that she engaged in
the protected activity; (3) she suffered an unfavorable
personnel action; and (4) the protected activity was a
contributing factor in the unfavorable action.”4 Allen v.
Admin. Review Bd., 514 F.3d 468, 475-76 (5th Cir. 2008).
Once the plaintiff makes a showing that the protected activity
was a “contributing factor” to the adverse employment action,
the burden shifts to the employer to demonstrate “by clear
and convincing evidence, that the employer would have taken
the same unfavorable personnel action in the absence of that
behavior.” Id. § 42121(b)(2)(B)(ii). The Department of
Labor has promulgated regulations that adopt this burden-
shifting standard to FRSA complaints filed with the
Department of Labor. See 29 C.F.R. § 1982.104(e)(3)-(4).

       In the past, we have found that if a statute does not
provide for a burden-shifting scheme, McDonnell Douglas
applies as the default burden-shifting framework.5 See Doyle

       4
          This case is only concerned with the fourth AIR-21
requirement—whether the protected activity was a
contributing factor to the adverse employment action. Both
parties concede that Araujo engaged in a protected activity;
that NJT knew that Araujo engaged in a protected activity;
and that Araujo suffered an adverse employment action.
5
  The McDonnell Douglas framework is a three-step burden-
shifting test that was laid out by the Supreme Court in

                              12
v. United States Sec’y of Labor, 285 F.3d 243, 250 (3d Cir.
2002). This implies that when a burden-shifting framework
other than McDonnell Douglas is present in a statute,
Congress specifically intended to alter any presumption that
McDonnell Douglas is applicable. The FRSA is clear that
AIR-21 burden-shifting applies. However, in this case, the
District Court noted that it was unable to locate any binding
authority regarding burden-shifting, and discussed both
McDonnell Douglas and the regulations promulgated by the
Department of Labor, 29 C.F.R. § 1982.104(e)(4), which
implement the AIR-21 framework. Araujo, 2012 WL
1044619, at *5.

       Ultimately, the District Court concluded that it did not
need to determine whether McDonnell Douglas applied, or
for that matter, whether the AIR-21 framework is distinct
from the McDonnell Douglas framework, as according to the
District Court, Araujo could not satisfy his burden under


McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).
The steps have been summarized as follows: “Under
McDonnell Douglas, a plaintiff must first establish a prima
facie case of discrimination. The burden then shifts to the
employer to articulate a legitimate, nondiscriminatory reason
for its employment action. If the employer meets this burden,
the presumption of intentional discrimination disappears, but
the plaintiff can still prove disparate treatment by, for
instance, offering evidence demonstrating that the employer's
explanation is pretextual.” Raytheon Co. v. Hernandez, 540
U.S. 44, 49 n.3 (2003) (citations omitted).


                              13
either standard. We disagree with this approach. The District
Court apparently did not recognize that, in fact, the FRSA
explicitly incorporates the AIR-21 burden-shifting by
reference. See id. (“The parties have not presented any
binding authority to the Court concerning how to evaluate the
viability of a FRSA whistleblower claim, nor has the Court’s
own research uncovered any reported cases dealing with
FRSA retaliation claims.”). Unquestionably, AIR-21 burden-
shifting applies to cases brought under the FRSA.

       It is necessary for us to interpret the FRSA burden-
shifting scheme. Statutory analysis begins with the plain
language of the statute, “the language employed by
Congress.” Am. Tobacco Co. v. Patterson, 456 U.S. 63, 68
(1982) (quoting Reiter v. Sonotone Corp., 442 U.S. 330, 337
(1979)) (internal quotations omitted). This Court must give
effect to the intent of Congress by giving these words their
“ordinary meaning.”        Id. (internal quotation omitted).
Considering the plain meaning of the statute, FRSA burden-
shifting is much more protective of plaintiff-employees than
the McDonnell Douglas framework. The plaintiff-employee
need only show that his protected activity was a “contributing
factor” in the retaliatory discharge or discrimination, not the
sole or even predominant cause.            See 49 U.S.C. §
42121(b)(2)(B)(ii). In other words, “a contributing factor is
any factor, which alone or in combination with other factors,
tends to affect in any way the outcome of the decision.”
Ameristar Airways, Inc. v. Admin. Rev. Bd., 650 F.3d 563,
567 (5th Cir. 2011) (quoting Allen, 514 F.3d at 476 n.3
(internal quotation omitted).



                              14
       The term “contributing factor” is a term of art that has
been elaborated upon in the context of other whistleblower
statutes. The Federal Circuit noted the following in a
Whistleblower Protection Act case:

       The words “a contributing factor” . . . mean any
       factor which, alone or in connection with other
       factors, tends to affect in any way the outcome
       of the decision. This test is specifically intended
       to overrule existing case law, which requires a
       whistleblower to prove that his protected
       conduct was a “significant”, “motivating”,
       “substantial”, or “predominant” factor in a
       personnel action in order to overturn that action.

Marano v. Dep't of Justice, 2 F.3d 1137, 1140 (Fed. Cir.
1993) (quoting 135 Cong. Rec. 5033 (1989) (Explanatory
Statement on S. 20)) (emphasis added by Federal Circuit).
Furthermore, an employee “need not demonstrate the
existence of a retaliatory motive on the part of the employee
taking the alleged prohibited personnel action in order to
establish that his disclosure was a contributing factor to the
personnel action.” Marano, 2 F.3d at 1141 (emphasis in
original); see also Coppinger-Martin v. Solis, 627 F.3d 745,
750 (9th Cir. 2010) (“A prima facie case does not require that
the employee conclusively demonstrate the employer’s
retaliatory motive.”).

      Once the employee asserts a prima facie case, the
burden shifts to the employer to demonstrate, “by clear and
convincing evidence, that the employer would have taken the


                               15
same unfavorable personnel action in the absence of that
behavior.” 49 U.S.C. § 42121(b)(2)(B)(ii). The “clear and
convincing evidence” standard is the intermediate burden of
proof, in between “a preponderance of the evidence” and
“proof beyond a reasonable doubt.” See Addington v. Texas,
441 U.S. 418, 425 (1979). To meet the burden, the employer
must show that “the truth of its factual contentions are highly
probable.” Colorado v. New Mexico, 467 U.S. 310, 316
(1984) (internal quotation omitted).

       It is worth emphasizing that the AIR-21 burden-
shifting framework that is applicable to FRSA cases is much
easier for a plaintiff to satisfy than the McDonnell Douglas
standard. As the Eleventh Circuit noted in a case under the
Energy Reorganization Act, 42 U.S.C. § 5851, a statute that
uses a similar burden-shifting framework, “[f]or employers,
this is a tough standard, and not by accident.” Stone &
Webster Eng’g Corp. v. Herman, 115 F.3d 1568, 1572 (11th
Cir. 1997). The Eleventh Circuit stated that the standard is
“tough” because Congress intended for companies in the
nuclear industry to “face a difficult time defending
themselves,” due to a history of whistleblower harassment
and retaliation in the industry. Id. The 2007 FRSA
amendments must be similarly construed, due to the history
surrounding their enactment. We note, for example, that the
House Committee on Transportation and Infrastructure held a
hearing to “examine allegations . . . suggesting that railroad
safety management programs sometimes either subtly or
overtly intimidate employees from reporting on-the-job-
injuries.”   (Impact of Railroad Injury, Accident, and
Discipline Policies on the Safety of America’s Railroads:


                              16
Hearings Before the H. Comm. on Transportation and
Infrastructure, 110th Cong. (Oct. 22, 2007)). As the Majority
Staff of the Committee on Transportation and Infrastructure
noted to members of the Committee:

      The accuracy of rail safety databases has been
      heavily criticized in a number of government
      reports over the years. The primary issue
      identified in many previous government
      investigations is that the rail industry has a long
      history of underreporting incidents and
      accidents in compliance with Federal
      regulations. The underreporting of railroad
      employee injuries has long been a particular
      problem, and railroad labor organizations have
      frequently complained that harassment of
      employees who reported injuries is a common
      railroad management practice.

Id.6 The report noted that one of the reasons that pressure is
put on railroad employees not to report injuries is the
compensation system; some railroads base supervisor

      6
          See also id. (Introductory Remarks of Rep. Oberstar)
(“Reports have documented a long history of under-reporting
of accidents, under-reporting incidents, of noncompliance
with Federal regulations; and under-reporting of rail injuries
is significant because employees frequently report that
harassment of those who do report incidents, being hurt on
the job, is a common practice in the rail sector.”.)


                              17
compensation, in part, on the number of employees under
their supervision that report injuries to the Federal Railroad
Administration. Id. We will leave our discussion of the
legislative history here, as the AIR-21 burden-shifting
language is clear, and “[w]here the statutory language is
unambiguous, the court should not consider statutory purpose
or legislative history.” See In re Phila. Newspapers, LLC,
599 F.3d 298, 304 (3d Cir. 2010). We simply note this
history to emphasize that, as it did with other statutes that
utilize the “contributing factor” and “clear and convincing
evidence” burden-shifting framework, Congress intended to
be protective of plaintiff-employees.

                              C.

        We must now apply AIR-21 burden-shifting. First,
Araujo must show, by a preponderance of the evidence, that
his reporting of his injury was a “contributing factor” to
NJT’s decision to discipline him. If he can do so, NJT must
show by “clear and convincing evidence” that it would still
have disciplined him, absent the reported injury. The District
Court held that Araujo “cannot establish a prima facie case of
retaliation because the record lacks evidence from which a
reasonable factfinder could infer that the protected activity—
Araujo’s reports of employee injury—was a contributing
factor in NJT’s decision to discipline Araujo for the Electrical
Operating Rules he violated in the February 25, 2008
incident.” Araujo, 2012 WL 1044619, at *6.

       But, Araujo identifies some evidence in the record that
tends to show that his decision to report a workplace injury


                              18
was a contributing factor to NJT’s decision to initiate
disciplinary proceedings against him.               His evidence
principally falls into two categories: (a) temporal proximity
and (b) adverse disparate treatment. While this Court notes
that the evidence that Araujo proffers is certainly not
overwhelming, we part ways with the District Court, and hold
that it is sufficient to assert a prima facie case.

       Temporal proximity between the employee’s
engagement in a protected activity and the unfavorable
personnel action can be circumstantial evidence that the
protected activity was a contributing factor to the adverse
employment action. See Kewley v. Dep’t of Health and
Human Servs., 153 F.3d 1357, 1362 (Fed. Cir. 1998) (noting
that, under the Whistleblower Protection Act, “the
circumstantial evidence of knowledge of the protected
disclosure and a reasonable relationship between the time of
the protected disclosure and the time of the personnel action
will establish, prima facie, that the disclosure was a
contributing factor to the personnel action”) (internal
quotation omitted). Araujo is able to show evidence of
temporal proximity by marshalling the following facts in the
record. On February 25, 2008 (the night of the accident),
Meade decided not to drug test Araujo, despite the fact that he
was legally required to drug test Araujo if he suspected that
he had violated a rule or contributed to the accident. On that
night, Meade had drug tests administered to Picton and
Meisner. On the next day, February 26, 2008, Araujo went to
NJT’s EAP Counselor to report that he was experiencing
symptoms related to the incident. Araujo was deemed unable
to work due to the work-related injury. A few days after


                              19
Araujo reported the injury, Meade filed disciplinary charges
against Araujo. Araujo contends—and the record provides
support—that Meade had all of the information related to
Araujo’s involvement on February 25, 2008, and duly, cause
to drug test him if he had thought it necessary.

        NJT provides at least three reasons that this Court
should disregard the temporal proximity. First, Meade
testified that “the fact that we charged Mr. Araujo had
nothing to do with the fact that we didn’t” drug test him, and
stated that the decision to charge Araujo came later, after he
had read the statements given by Picton, Meisner, and other
witnesses. NJT also notes that Araujo was actually charged
before Picton and Meisner. Additionally, NJT emphasizes
that under the applicable collective bargaining agreement,
NJT had only ten days from the incident to give Araujo notice
of a hearing and investigation. Thus, according to NJT, the
temporal proximity was present “by necessity,” due to the
agreement. (Appellee’s Br. at 21.)

       Araujo also points to disparate treatment as
circumstantial evidence that his protected activity was a
contributing factor to his adverse employment action.
Specifically, Araujo points to the fact that, in the five years
preceding the February 25, 2008 incident, no other conductor-
flagmen were disciplined for violating the TRO-3 rules.
According to Araujo, prior to the accident, it was common
practice for conductor-flagmen not to talk to the linemen, and
thus be unaware of the extent of the catenary power outages.
NJT responds, asserting that Araujo was not treated
disparately as compared to Picton and Meisner, who were


                              20
disciplined for their conduct during the accident. NJT also
asserts that Araujo should not be compared to other
conductor-flagmen, because Araujo is the only conductor-
flagman to ever allow a contractor to come into contact with a
live catenary while under his protection.

       Considering all of the evidence in the light most
favorable to Araujo, we conclude that Araujo has asserted a
prima facie case.       With respect to Araujo’s temporal
proximity argument, Araujo’s evidence is entirely
circumstantial, and he does not provide any evidence about
NJT’s motive. But direct evidence is not required. See
Desert Palace, Inc. v. Costa, 539 U.S. 90, 100 (2003) (noting,
in the context of Title VII employment discrimination cases,
that “[c]ircumstantial evidence is not only sufficient, but may
also be more certain, satisfying and persuasive than direct
evidence”). Thus, Araujo is not required to provide evidence




                              21
of motive.7 See Marano, 2 F.3d at 1141 (noting, in a case
under the Whistleblower Protection Act, that an employee
“need not demonstrate the existence of a retaliatory motive on
the part of the employee taking the alleged prohibited
personnel action in order to establish that his disclosure was a
contributing factor to the personnel action” (emphasis in
original)).

        Viewing the facts favorably to Araujo, a reasonable
jury could find that Meade decided not to drug test Araujo on
February 25, 2008 because he did not believe that he violated
any rules or was responsible for the accident, and that NJT
decided to file disciplinary charges only after Araujo reported
his injury. Certainly, this evidence is not overwhelming. We
note that the District Court found that this theory suffers from
a “critical flaw” in that it conflates the protocol for drug
testing with the internal process by which NJT investigates

       7
         We note that the fact that an employee need not
ascribe a motive to the employer greatly reduces an
employee’s burden in making a prima facie case. However,
we believe that this reduced burden is appropriate in FRSA
cases. We note, for example, that the legislative history
shows that Congress was concerned that some railroad
supervisors intimidated employees from reporting injuries to
the FRA, in part, because their compensation depended on
low numbers of FRA reportable injuries within their
supervisory area. (Impact of Railroad Injury, Accident, and
Discipline Policies on the Safety of America’s Railroads:
Hearings Before the H. Comm. on Transportation and
Infrastructure, 110th Cong. (Oct. 22, 2007)).

                              22
and enforces safety rule violations. Araujo, 2012 WL
1044619, at *7. Thus, the District Court found that, “[t]aken
to its logical extreme, Araujo’s position would preclude NJT
from disciplining any employee through its hearing and
investigation procedure if it decided not to subject that
employee to a drug and alcohol test in the immediate
aftermath of an incident involving an employee injury.” Id.
While we agree that the District Court pointed out a potential
flaw in Araujo’s theory, viewing the facts in a light favorable
to Araujo, whether Araujo’s theory suffers from a “critical
flaw,” or whether retaliation was a contributing factor to
NJT’s disciplinary decision, is an issue of fact that should be
properly considered by a jury, not by the District Court.

       We reach the same conclusion with regards to
Araujo’s disparate treatment arguments, in which Araujo
argues that (a) his conduct did not deviate from the general
practice of conductor-flagmen at the time and (b) other
conductor-flagmen were not disciplined for violating the
TRO-3 rules. The District Court accepted NJT’s arguments
that (a) Araujo should be compared to Picton and Meisner,
both of whom were disciplined and (b) Araujo should not be
compared to other conductor-flagmen since they were not
involved in fatal accidents. Considering all of the evidence in
the record, NJT’s arguments fail to refute Araujo’s assertion
that his actions were in line with NJT practice at the time of
the accident. If we view the facts in the light most favorable
to Araujo, conductor-flagmen generally were not aware of the
extent of catenary outages. Thus, Araujo is not comparable to
Picton and Meisner, as both are linemen who were
responsible for the catenary. Similarly, while Araujo may


                              23
have been the only conductor-flagman to have been on duty
during a fatal accident, it is not appropriate to put him in a
class by himself, and not compare him to other conductor-
flagmen who did not know about catenary outages but were
not on duty during fatal accidents. Applying the employee-
friendly AIR-21 standard, Araujo has stated a prima facie
case of retaliation.

       Having found that Araujo made a prima facie case, the
burden shifts to NJT to show by “clear and convincing
evidence” that it would have disciplined Araujo in the
absence of his decision to report his injury. The District
Court found that, assuming that Araujo could state a prima
facie case, NJT was able to show by clear and convincing
evidence that it would have disciplined him anyway. NJT
appears to make two categories of arguments in an attempt to
show clear and convincing evidence. First, as discussed in
the preceding section, NJT attempts to rebut many of
Araujo’s proffered arguments.       Second, NJT provides
independent evidence that Araujo did in fact violate the TRO-
3 rules. We conclude that NJT is unable to sustain its steep
burden.

       NJT attempts to rebut Araujo’s proffered facts with
respect to temporal proximity and disparate treatment. For
the reasons discussed above, NJT’s rebuttals to Araujo’s
arguments do not provide “clear and convincing evidence.”
We note that the result may be different if the McDonnell
Douglas burden-shifting framework was applicable to this
claim. Under McDonnell Douglas, the employer need only
articulate a legitimate, non-discriminatory reason for the


                             24
action. We need not decide whether NJT’s responses to
Araujo’s arguments are legitimate, nondiscriminatory reasons
for NJT’s decision to discipline Araujo. We note this solely
to emphasize the steep burden that employers face under the
AIR-21 burden-shifting framework.

        NJT also attempts to provide “clear and convincing
evidence” by making a case that Araujo was actually in
violation of the TRO-3 rules. NJT points to evidence in the
record that Araujo was aware that the TRO-3 rules broadly do
not permit NJT employees to allow people under their
protection near the catenary unless the employee knows for
certain that the catenary is de-energized. (Appellee’s Br. at
8.) Further, Araujo admitted that he was not aware whether
the catenary was energized before the accident. NJT points
out that Araujo correctly answered a question on an exam in
2006, showing that he knew that a conductor-flagman
protecting contractors can allow the contractor to work on an
overhead bridge in electrified territory only when the Class
“A” employee reports to the conductor-flagman that the
catenary is de-energized and partially grounded. (Appellee’s
Br. at 10.)

       The District Court found that this evidence of Araujo’s
actual violation of the TRO-3 rules presented “clear and
convincing evidence” that NJT’s actions were not retaliatory.
See Araujo, 2012 WL 1044619, at *9 (“[T]he evidence in the
record demonstrates that discipline was legitimately imposed
on Araujo as a result of his violation of several electrical
safety rules with tragic consequences.”). We disagree. While
the facts in the record may show that Araujo was technically


                             25
in violation of written rules, they do not shed any light on
whether NJT’s decision to file disciplinary charges was
retaliatory.    As discussed, Araujo argues that he was
following the practice that all conductor-flagmen followed at
the time, and that NJT had never previously disciplined any
conductor-flagmen for TRO-3 rule violations. While Araujo
does not concede that he violated the letter of the TRO-3
rules, there is evidence in the record that Araujo did not know
the extent of the catenary outage and was the only NJT
employee directly supervising the contractors prior to the
accident. Assuming for a moment that Araujo violated the
letter of the TRO-3 rules, Araujo nevertheless argues that
NJT’s actual on-the-ground practices differed from the
written rules, and NJT acknowledged this by never enforcing
the rules against conductor-flagmen. Viewing Araujo’s
argument in this context, NJT’s arguments that Araujo
committed an actual violation of the letter of the TRO-3 rules
does not shed any light on whether NJT’s decision to enforce
these rules against a conductor-flagman for the first time was
retaliatory.

       We emphasize that Araujo has not articulated an
overwhelming case of retaliation. He has not, for example,
proffered any evidence that NJT dissuaded him from
reporting his injury or expressed animus at him for doing so.
Araujo’s evidence is entirely circumstantial, and we express
no opinion as to the strength of his evidence. We only note
that by amending the FRSA, Congress expressed an intent to
be protective of plaintiff-employees. Applying the AIR-21
burden-shifting framework, Araujo has shown enough to
survive NJT’s motion for summary judgment.


                              26
                            V.

       For the foregoing reasons, we will reverse the March
28, 2012 order of the District Court, and remand to the
District Court for further proceedings.




                            27